         Case
         Case:3:17-cv-04002-LB
               18-16082, 01/09/2019,
                                Document
                                     ID: 11146544,
                                           103 Filed
                                                   DktEntry:
                                                     01/09/1929,Page
                                                                Page11of
                                                                      of11



                       UNITED STATES COURT OF APPEALS                     FILED
                             FOR THE NINTH CIRCUIT                         JAN 9 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
OPEN SOURCE SECURITY, INC., a                    No.   18-16082
Pennsylvania corporation and BRADLEY
SPENGLER,                                        D.C. No. 3:17-cv-04002-LB
                                                 Northern District of California,
                  Plaintiffs-Appellants,         San Francisco

  v.                                             ORDER

BRUCE PERENS,

                  Defendant-Appellee.

Before: Peter L. Shaw, Appellate Commissioner.

       Appellee’s unopposed motion (Docket Entry No. 25) to file Volume 3 of the

supplemental excerpts of record under seal is granted. The Clerk shall publicly file

the motion, the answering brief, and Volumes 1 and 2 of the supplemental excerpts

of record, and shall file Volume 3 under seal.

       The optional reply brief remains due February 8, 2019.




SVG/Sealed Documents
